NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



INFINITE CUSTOMER SYSTEMS, LLC,     )
                                    )
              Appellant,            )
                                    )
v.                                  )               Case No. 2D17-4564
                                    )
EMIL A. ZARCHEV; KALINKA            )
ZARCHEVA; YOUNG PEST CONTROL        )
OF COASTAL FLORIDA, INC.;           )
BUREAUS INVESTMENT GROUP            )
PORTFOLIO NO. 13, LLC as            )
successor in interest to WASHINGTON )
MUTUAL,                             )
                                    )
              Appellees.            )
___________________________________)

Opinion filed October 31, 2018.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Jennifer Lima-Smith and Christos Pavlidis
of Gilbert Garcia Group, P.A., Tampa, for
Appellant.

Shawn G. Brown of Frazier & Brown,
Tampa, for Appellees Emil A. Zarchev and
Kalinka Zarcheva.

No appearance for remaining Appellees.



PER CURIAM.
           Dismissed for lack of jurisdiction.


KHOUZAM, LUCAS, and SALARIO, JJ., Concur.




                                         -2-